DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 07/30/2020. Claims 1-72 have been presented for examination. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 05/11/2021 is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 21, 23-25, 31, 43, 51, 62, 67-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUH (US Pub. No. 2018/9060171).
As to claim 1, SUH (figs. 1 -8) shows an apparatus, comprising: a memory configured to communicate with a host, the memory comprising a memory array (fig. 1; memory array 140) configured to store data (parag. 0004), the memory being configured to provide the data stored in the memory array to the host in performing computing functions and configured to provide an 
As to claims 3-5, SHU’171 (figs. 1 -8) discloses an apparatus wherein, the memory being further configured to provide the ECC to the host for the first configuration and for the second configuration via a read ECC signal connection; the first configuration comprising a link ECC function; wherein, the read ECC signal connection being further configured to provide a data mask from the host to the memory in a write operation (parag. 0073).
As to claim 21, SUH (figs. 1-8) show an apparatus comprising a memory configured to communicate with a host, the memory comprising a memory array configured to store data (fig. 1; memory array 140; parag. 0004), the memory being configured to receive data from the host in performing computing functions, store the data into the memory array, and receive an ECC associated with the data from the host (parag. 0005), the ECC being not stored in the memory array in a first configuration of the memory and being stored in the memory array in a second configuration of the memory (parag. 0051).
As to claims 23-25, Suh’171 (figs. 1 -8) discloses an apparatus, wherein the memory being further configured to receive the ECC from the host for the first configuration and for the second configuration via a write ECC signal connection; the first configuration comprising a link ECC; the write ECC signal connection being further configured to provide a data strobe from the memory to the host in a read operation (parag. 0066-0068).
As to claim 31, SUH (figs. 1-8) show an apparatus, comprising: a memory configured to communicate with a host, the memory comprising a memory array configured to store data and an ECC associated with the data (fig. 1; memory array 140; parag. 0004), the memory being 
As to claim 43, SUH (figs. 1-8) show an apparatus, comprising: a memory (fig. 4, 450) configured to communicate with a host (410),the memory comprising a memory array configured to store data, the memory being configured to receive data from the host (410) in performing computing functions (fig. 4; parag. 0054-0057), receive an ECC associated with the data from the host, via a write ECC signal connection (parag. 0050), and store the data and the ECC into the memory array, the write ECC signal connection being configured to provide a data strobe to the host, in a read operation (parag. 0018).
As to claim 51, SUH (figs. 1-8) show an apparatus, comprising: a host (fig. 4, 410) configured to communicate with a memory (450), the host being further configured to receive data from the memory in performing computing functions and to receive an ECC associated with the data, via a read ECC signal connection, from the memory (parag. 0050), the data and the ECC being stored in a memory array of the memory, the read ECC signal connection being configured to provide a data mask from the host to the memory in a write operation (parag. 0006, 0016).
As to claim 62, SUH (figs. 1-8) show an apparatus, comprising: a host (fig. 4, 410) configured to communicate with a memory (450), the host being further configured to provide data to the memory in performing computing functions and to provide an ECC associated with the data, via write ECC signal connection (parag. 0005), to a memory array of the memory, the 
As to claims 67 and 68, method claims 67 and 68 correspond to apparatus claim 1; therefore, they are analyzed as previously discussed in claim 1 above.
As to claim 69, method claim 69 corresponds to apparatus claim 31; therefore, it is analyzed as previously discussed in claim 31 above.
As to claim 70, method claim 70 corresponds to apparatus claim 43; therefore, it is analyzed as previously discussed in claim 43 above.
As to claim 71, method claim 71 corresponds to apparatus claim 51; therefore, it is analyzed as previously discussed in claim 51 above.
As to claim 72, method claim 68 corresponds to apparatus claim 62; therefore, it is analyzed as previously discussed in claim 62 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over SUH (US Pub. No. 2018/9060171) in view of SUH (US Pub. No. 2019/0056990).
As to claims 2 and 22, SHU (171) does not explicitly disclose the first configuration and the second configuration being based on at least one mode register of the memory, the at least one mode register being accessible separately from the memory array. However, the limitations are obvious and well known in the art, as evidenced by SUH ‘990 (fig. 1, 2, parag. 0058).

As to claims 3-5, SHU’171 (figs. 1 -8) discloses an apparatus wherein, the memory being further configured to provide the ECC to the host for the first configuration and for the second configuration via a read ECC signal connection; the first configuration comprising a link ECC function; wherein, the read ECC signal connection being further configured to provide a data mask from the host to the memory in a write operation (parag. 0073).
As to claim 64 SHU’171 does not explicitly disclose at least one mode register being further configurable to indicate a size of the ECC. However, the limitations are obvious and well known in the art, as evidenced by SUH ‘990 (fig. 1, 2, parag. 0058). See the motivation above.
Allowable Subject Matter
Claims 6-20, 26-30, 32-42, 44-50, 52-61, 63 and 65-66 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112